411 F.2d 591
Stephen Luther EVANS, Appellant,v.UNITED STATES of America.
No. 17647.
United States Court of Appeals Third Circuit.
Submitted May 22, 1969.Decided June 10, 1969.

Stephen Luther Evans, pro se.
Louis C. Bechtle, U.S. Atty., Philadelphia, Pa., (Drew J. T. O'Keefe, U.S. Atty., Jerome R. Richter, Asst. U.S., Atty. on the brief), for appellee.
Before FREEDMAN, SEITZ and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from a denial of a motion under 28 U.S.C.A. 2255 to vacate a sentence based on a bank robbery conviction by a jury.  Appellant's conviction was affirmed on appeal.  See United States v. Evans, 239 F. Supp. 554 (E.D.Pa. 1965), aff'd., 359 F.2d 776 (3rd Cir. 1966), cert. denied, 385 U.S. 863, 87 S. Ct. 120, 17 L. Ed. 2d 90 (1966).


2
In his section 2255 petition appellant asserts certain new grounds and variations of errors alleged previously in his direct review proceedings.  In the latter category is the claim that he alone was compelled to wear sunglasses during a police line-up as did the alleged robber during the hold-up.  The short answer is that the record shows that the other participants in the line-up also wore sunglasses.  Appellant makes a series of arguments as a last resort that he was represented by ineffective court-appointed counsel.  Assuming such arguments are now cognizable, we find them either to be unsupported by the record or lacking in legal merit.  The same can be said of his other allegations of error in the conduct of the trial.


3
The judgment of the district court will be affirmed.